Citation Nr: 1713666	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  09-04 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a disability rating for service connected low back strain with degenerative disc disease (hereinafter "low back disability") in excess of 10 percent from May 15, 2007, to April 1, 2009, in excess of 10 percent from April 2, 2009, to June 7, 2016, in excess of 40 percent from June 8, 2016, to August 31, 2016, and in excess of 20 percent since September 1, 2016.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities. 


REPRESENTATION

Veteran represented by:	The American Legion





ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1975 to July 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which continued a 10 percent rating for the Veteran's low back disability. Jurisdiction over the appeal has since transferred to the Denver, Colorado RO. 

In July 2015, the Board denied a rating in excess of 10 percent. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In April 2016, the Court granted the parties' Joint Motion for Partial Remand (JMPR), vacating the Board's July 2015 decision and remanding the case for compliance with the terms of the JMPR. 

In July 2016, the Board remanded the matter for further development consistent with the terms of the JMPR. The Veteran received a VA examination in September 2016 and additional records were obtained. Based on the examinations and the evidence of record, the RO granted an evaluation of 40 percent from June 8 to August 31, 2016, and 20 percent thereafter.

The issue of entitlement to a disability rating for a low back disability in excess of 10 percent from April 2, 2009, to June 7, 2016, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Between May 15, 2007 and April 1, 2009, the Veteran's low back disability manifested forward flexion limited to 85 degrees, but did not manifest forward flexion of 60 degrees or less, combined range of motion of 120 degrees or less, or muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

2. Between June 8, 2016, and August 31, 2016, the Veteran's low back disability manifested forward flexion limited to 30 degrees or less, but did not manifest unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of at least six weeks during the preceding twelve months.

3. Since September 1, 2016, the Veteran's low back disability manifested forward flexion of 55 degrees, but has not manifested forward flexion of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

4. The Veteran is able to obtain and maintain substantially gainful employment despite his service connected disabilities.


CONCLUSIONS OF LAW

1. The Veteran has not satisfied the criteria for a rating in excess of 10 percent from May 15, 2007, to April 1, 2009. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.14-4.16, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5237-42, 5243 (2016).

2. The Veteran has not satisfied the criteria for a rating in excess of 40 percent from June 8, 2016, to August 31, 2016. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.159, 4.1-4.3, 4.14-4.16, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5237-42, 5243.

3. The Veteran has not satisfied the criteria for a rating in excess of 20 percent from September 1, 2016, thereafter. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.159, 4.1-4.3, 4.14-4.16, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5237-42, 5243. 

4. The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA met its duty to notify. VA sent a VCAA letter to the Veteran in June 2007 which addressed all the notice requirements listed under 38 C.F.R. § 3.159(b)(1). The letter was sent prior to the initial RO decision in this matter and informed the Veteran of what evidence was required to substantiate his claim and VA's respective duties for obtaining evidence. VA also sent a second VCAA letter in November 2008 informing the Veteran of what evidence the VA needed for an increased rating claim. Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content. Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, the Board satisfied its duty to assist. VA obtained the Veteran's service treatment and medical center records, as well as private treatment records. The Veteran was also afforded VA medical examinations, the records of which have been obtained. The Board finds the examinations to be sufficiently thorough and adequate upon which to make an informed decision with regard to the Veteran's claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran has not identified any additional outstanding evidence, to include medical records, which could be obtained to substantiate his claim, and the Board is unaware of any such evidence. 

Furthermore, the Board finds substantial compliance with its March 2016 remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (conferring upon an appellant the right to substantial compliance with the Board's order). The July 2016 Board Remand required VA, in pertinent part, to obtain outstanding low back disability treatment records since April 2016, and schedule the Veteran for a VA examination to determine the severity of his low back disability. Subsequently, outstanding records were obtained, and a VA Back Conditions Disability Benefits Questionnaire (DBQ) examination was scheduled and conducted in September 2016. The examination addressed the April 2009 x-ray finding and provided an opinion as to whether the Veteran has ever evidenced muscle spasms or guarding severe enough to result in an abnormal gait or spinal contour. The examination also addressed whether the Veteran has any neurologic impairments related to his low back disability. Therefore, substantial compliance has been shown.

Under these circumstances, the claim is adequately developed for adjudication purposes. See Barr, 21 Vet. App. at 312. No additional notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of his claim. Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. Id.; 38 C.F.R. §§ 3.321(a), 4.1. It is generally presumed that the Veteran is seeking the maximum benefit allowed by law and regulation. AB v. Brown, 6 Vet. App. 35, 38 (1993). Thus, a claim remains active if the rating granted is less than 100 percent. Id. 

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Separate evaluations-i.e., staged ratings-may be assigned for separate periods of time based on the facts found. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned. Id. 

The Board has reviewed all evidence of record pertaining to the history of the service connected disabilities. The Board finds nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes. Id. §§ 4.1, 4.2, 4.41, 4.42; Schafrath v. Derwinski, 1 Vet App. 589, 595 (1991).




A. Low Back Disability

The Veteran seeks an increased rating for his service connected low back (thoracolumbar) disability. He received a 10 percent disability rating from August 1, 1994, to June 8, 2016. In October 2016, the RO found the facts required an increase to 40 percent between June 8, 2016, and August 31, 2016, and 20 percent thereafter. The RO also separately granted service connection for right and left sciatic nerve disabilities as secondary to the service connected low back disability. The Veteran has not requested an increased rating for the sciatic nerve disability ratings; thus, the only question is whether the Veteran is entitled to an increased rating for his low back disability.  

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness which causes additional disability beyond that reflected on range of motion measurements must be considered. 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Consideration must also be given to weakened movement, excess fatigability, and incoordination. 38 C.F.R. § 4.45. Additionally, evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Id. § 4.14. However, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. Id.; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Formula). 38 C.F.R. § 4.71a, DC 5235-5242. Under DC 5237-5242, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour. Id. A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id. A rating evaluation of 40 percent requires evidence of forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. Id. A rating evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine. Id. A rating evaluation of 100 percent requires unfavorable ankylosis of the entire spine. Id. 

Concerning disabilities affecting the spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Formula, Note 1. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Id. at Note 2. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation. Id. The normal combined range of motion of the thoracolumbar spine is 240 degrees. Id. 

Each range of motion measurement is rounded to the nearest five degrees. Id. at Note 4. 

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching. Id. at Note 5. Fixation of a spinal segment in neutral position always represents favorable ankylosis. Id.

Intervertebral disc syndrome (IVDS) is evaluated either under the General Formula or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. Id. at Note 6.

As an initial matter, the Board notes that the wrong code is listed in the October 2016 rating decision. The RO characterized the Veteran's claim as falling under DC 5243, Incapacitating Episodes Formula, but made a rating decision based on limitation of motion addressed in DC 5237-5242, General Formula. Due to the lack of a present diagnosis of IVDS, and for other reasons addressed hereinafter, the Board finds DC 5237-5242 to be most appropriate and favorable code to the Veteran, and finds it necessary to return to the prior characterization of the claim - i.e., a claim for entitlement to an increased rating for the Veteran's low back strain with degenerative disc disease (DDD).

In this case, the Veteran's disability was rated as 10 percent disabling for the majority of this appeal. In October 2016, the RO found the facts required an increase to 40 percent between June 8, 2016, and August 31, 2016, and 20 percent thereafter. Consideration has been given to, and the Board finds it necessary to assign additional staged ratings. The following stages shall apply: (1) May 15, 2007, to April 1, 2009; (2) April 2, 2009, to June 7, 2016; (3) June 8, 2016, to August 31, 2016; and (4) from September 1, 2016, thereafter. After reviewing the evidence, the Board finds that the preponderance of the evidence weighs against granting an increased rating for stages 1, 3, and 4. Additionally, the Board finds remand is necessary to obtain a medical opinion regarding stage 2.

i. May 15, 2007-April 1, 2009

The Veteran contends he is entitled to an increased rating from May 15, 2007, (date of  request for increase) to April 1, 2009. His low back disability is currently rated at 10 percent disabling. To be entitled to a 20 percent rating, there must be forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there must be muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour. After reviewing the evidence, the Board finds an increased rating is not warranted from May 15, 2007, to April 1, 2009. 

The facts show that the Veteran underwent a VA spine examination in July 2007. He presented with complaints of intermittent back pain with prolonged sitting, for which he treated with Tylenol PM. He reported complaints of increased pain during the prior month, with some left radicular symptoms brought about by prolonged sitting (more than one hour), but was unsure why. At the time, the Veteran was employed as a groundskeeper at a nursery. In that capacity, he reported spending a lot of time sitting on a mower, but would occasionally stand and mow, and have to move things. He wore a lumbar support/brace when doing any heavy lifting, but otherwise did not wear one. The Veteran denied having any restrictions on standing, walking, or climbing, and denied any weakness, fatigue, or significant flares of pain. He denied missing any work as a groundskeeper due to his back disability; however, he reported missing nine (9) days of work due to his non-service connected neck disability. 

On examination, range of motion measurements revealed 85 degrees flexion, 20 degrees extension with pain, 20 degrees left rotation, 25 degrees right rotation with pain, and 30 degrees right and left lateral flexion. The combined range of motion was 210 degrees. After three repetitions against resistance, the Veteran's range of motion was unchanged with no significant increase in pain. Also, the examiner found no evidence of an abnormal gait or limp, or use of a cane or crutch. Further, there was no significant loss of curvature, significant spasm, or tenderness, and no reproducible radicular pain. IVDS was not noted in the report. With regard to functional limitation, the examiner found no change in active or passive range of motion measurements during repeat testing and with resistance, and no additional loss of range of motion was found due to painful motion, weakness, impaired endurance, fatigue, flare-ups or incoordination. 

July 2007 private treatment records from the University of Colorado (UC) Spine Center show a complaint of neck and low back pain. The Veteran reported his pain level was 2/10, on a zero to ten (0-10) scale, with ten being the highest. In August 2007, the Veteran presented for a follow-up appointment at which time he complained of dull back pain. He reported his pain level was 1/10. 

In the February 2008 Notice of Disagreement (NOD), the Veteran complained of excruciating pain and discomfort with sitting and standing. His pain was reportedly unpredictable and interfered with his sleep and daily activities. Exercises, postural changes, and non-steroidal anti-inflammatory medications provided no relief. A December 2008 UC Spine Center examination report indicates the Veteran's gait was normal. In his February 2009 substantive appeal, the Veteran stated his back disability was capable of producing inflammation, fatigue, muscle spasms and back pain. He added that bending, twisting, and lifting worsened the pain.

An April 2009 report from the Denver VA medical center (VAMC) shows continued complaints of intermittent low back pain. The Veteran denied pain on examination and reported that his low back pain usually occurs at the end of the day with some low back stiffness, for which he took Naproxen 500 mg. The Veteran also denied leg numbness, tingling, weakness, or shooting pain. Similarly, a Denver VAMC report dated June 17, 2009, shows the Veteran denied pain on examination and restated that his pain usually occurs at the end of the day with some back stiffness. The June 2009 record also notes that April 2009 lumbar x-rays, as compared to July 2007 lumbar x-rays, demonstrated "[n]ew mild levoconvex curvature which may be related to positioning and/or spasm." Otherwise, no significant change in the Veteran's degenerative disc disease (DDD) was found. 

Based on the relevant evidence, the Board finds that a rating in excess of 10 percent for the Veteran's low back disability, from May 15, 2007, through April 1, 2009, is not warranted. Forward flexion was shown to be limited to, at worst, 85 degrees, with a combined range of motion of 210 degrees. Despite the Veteran's assertions to the contrary, there is no objective evidence indicating that his range of motion is further limited than what is reflected on the July 2007 VA examination. Moreover, there is no evidence during this period that his disability resulted in muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour. 

The Board notes that the additional limitation the Veteran experiences due to pain and other factors on repetition was accounted for in the July 2007 VA examination when determining the Veteran's range of motion. At that time, the Veteran denied wearing a lumbar support/brace outside of heavy lifting, and denied having any restrictions on standing, walking, or climbing. Additionally, he denied any weakness, fatigue, or significant flares of pain, and he denied missing any work as a groundskeeper due to his back disability. Similarly, the Veteran's July and August 2007 UC Spine Center records show low pain levels-2/10 and 1/10, respectively. Although the Veteran complained of excruciating pain in the February 2008 NOD, his pain levels improved by the time of the April 2009 VA examination. In fact, he denied pain entirely on the April 2009 VA examination and reported that his low back pain usually occurs at the end of the day with some low back stiffness. The Veteran also denied leg numbness, tingling, weakness, or shooting pain. Likewise, during the June 2009 VA examination, the Veteran denied having any pain and restated that his pain usually occurs at the end of the day. The Board finds that contemporaneous statements made in the course of obtaining medical treatment are entitled to more probative weight than his lay statements to the Board. Even with the Veteran's complaints of pain and stiffness, he still has not demonstrated sufficient evidence to satisfy the criteria for a higher rating under the General Formula. 

The Board considered functional loss and finds it does not alter the result. 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, 8 Vet. App. at 204-06; Mitchell, 25 Vet. App. at 38. As noted, the evidence reflects the Veteran's complaints of pain and limitation of motion, which the Veteran is competent to report. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). However, the Veteran's description of symptoms was accounted for by the July 2007 VA examiner when determining the Veteran's range of motion. The examiner found no change in active or passive range of motion measurements during repeat testing and with resistance, and no additional loss of range of motion due to painful motion, weakness, impaired endurance, fatigue, flares or incoordination. Also, the examiner found no evidence of abnormal gait. To this end, the assigned 10 percent rating already compensates the Veteran for functional loss resulting from symptoms like painful motion, tenderness, and stiffness, and there is no other evidence showing that the Veteran has more limitation of motion than that shown during the July 2007 VA examination. Thus, in consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent for functional impairment of the lumbar spine.

The Board recognizes that the Veteran believes he is entitled to a higher rating for his low back disability. He is competent to report his pain levels and observable symptomatology, however, that is insufficient to show that his low back disability manifested to a degree of 20 percent or more. Pain alone, without evidence of decreased functional ability, does not warrant a higher rating. Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011). Moreover, he is not competent to report matters that require special education, training and expertise, such as range of motion or functional loss testing. See Jandreau, 492 F.3d at 1376-77. Here, the July 2007 VA examiner specifically found no additional functional loss associated with the Veteran's condition. Therefore, the Board finds that the Veteran's statements concerning further limitation due to symptoms such as pain, weakness, fatigue, and other factors are outweighed by the objective findings of the VA examiner. 38 C.F.R. §§ 4.40, 4.45; see Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011) (finding a higher rating is not warranted by pain that is unaccompanied by additional functional loss).

Since the preponderance of the evidence weighs against granting an increased rating between May 15, 2007, and April 1, 2009, the reasonable doubt provisions of 38 U.S.C. § 5107(b) are inapplicable. Accordingly, the Veteran's request for an increased rating for this period is denied. 

ii. April 2, 2009-June 7, 2016

Addressed in the Remand section. 

iii. June 8, 2016-August 31, 2016

The Veteran also contends he is entitled to a higher rating between June 8, 2016, and August 31, 2016, for his low back disability. Previously, the Veteran's disability was rated as 10 percent disabling for this period. Subsequently, the October 2016 rating decision increased the disability rating to 40 percent. To be entitled to a 40 percent rating, one must show forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. The Veteran's June 2016 VA back examination shows forward flexion of 30 degrees, extension of 10 degrees, right and left lateral flexion of 15 degrees, and right and left lateral rotation of 20 degrees. The combined range of motion is 110 degrees. Thus, the Veteran meets the criteria for a 40 percent rating during this period.

A rating in excess of 40 percent under the General Formula is not warranted because there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine as is required for a 50 percent rating. Similarly, a 50 percent rating is not warranted under the Incapacitating Episodes Formula because there is no evidence of incapacitating episodes having a total duration of at least six weeks during the preceding twelve months as is required for a 60 percent rating (the next higher rating under this formula).

The Board considered functional loss when determining the Veteran's level of disability; however, the preponderance of the evidence is against a finding of entitlement to a 50 percent rating. 38 C.F.R. §§ 4.40, 4.45. While the Veteran reported increased pain with bending, lifting, prolonged standing and walking during the June 2016 VA examination, he denied any flare-ups of his back disability. Relevant Fort Worth VAMC physical therapy records similarly report denials of flare-ups. Moreover, the Fort Worth physical therapy records show he is capable of lifting and benching heavy weights at the gym. The June 2016 VA examiner took into account the Veteran's reported symptoms and did not find any additional loss of function or range of movement after repetitive testing. Most importantly, the examiner found no evidence of ankylosis. Thus, even with the Veteran's complaints of  pain and functional limitation, he has not demonstrated unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine, as would be necessary for a higher rating under the General Formula. The evidence reflects that the assigned 40 percent rating properly compensates him for the extent of functional loss resulting from symptoms like painful motion and stiffness. 

All potentially applicable diagnostic codes have been considered. See Schafrath, 1 Vet. App. at 593. No additional or alternative ratings under different codes can be applied because, despite the IVDS diagnosis by the June 2016 examiner, there is no evidence of incapacitating episodes lasting at least six weeks, as is required for a 60 percent rating under the Incapacitating Episodes Formula. See 38 C.F.R. § 4.71a, DC 5243; see also id. at Note 1 (noting that, for purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician); id. at Note 6 (noting that IVDS is evaluated either under the General Formula or the Incapacitating Episodes Formula, whichever method results in the higher evaluation). 

The Board recognizes that the Veteran believes he is entitled to a higher rating for his low back disability. But while he is competent to report pain levels and observable symptoms, that is insufficient to show his low back disability manifested to a degree of 50 percent or more. In this case, he is not competent to diagnose matters that require special education, training and expertise, such as unfavorable ankylosis of the entire spine. See Jandreau, 492 F.3d at 1376-77. Moreover, the July 2007, February 2013, and June 2016 VA examiners all considered the Veteran's reported symptoms and found no additional functional loss or limitation of motion associated with the Veteran's condition. Therefore, the Board finds the objective medical evidence is more probative in determining that the Veteran's low back disability does not meet the criteria for a rating in excess of 40 percent.

Since the preponderance of the evidence weighs against granting an increased rating between June 8, 2016, and August 31, 2016, the reasonable doubt provisions of 38 U.S.C. § 5107(b) are inapplicable. Accordingly, the Veteran's request for an increased rating for this period is denied.



iv. September 1, 2016-present

Lastly, an increased rating is not warranted from September 1, 2016, onward. Previously, the Veteran's disability was rated as 10 percent disabling for this period. Subsequently, the October 2016 rating decision increased the rating to 20 percent. As previously noted, to be entitled to a 40 percent rating (the next higher rating), the evidence must show that the Veteran manifested forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. Here, the Veteran satisfied the 40 percent criteria from June 8, 2016, to August 31, 2016, but showed marked improvement thereafter. 

During the September 2016 VA back examination, the Veteran reported flare-ups, increased pain, lower extremity radiculopathy, stiffness and weakness. The examination revealed forward flexion of 55 degrees, extension of 25 degrees, right and left lateral flexion of 30 degrees, and right and left lateral rotation of 30 degrees. The combined range of thoracolumbar spine motion was 200 degrees. The examiner found no additional functional loss on repetitive testing, and the examination was negative for ankylosis and IVDS. The examiner found evidence of muscle spasms and localized tenderness, but opined that they did not result in abnormal gait or spinal contour. There was no evidence of guarding. Altogether, the examiner diagnosed the Veteran with DDD of moderate severity, and bilateral lower extremity radiculopathy with prominent left-sided sciatica (for which the Veteran is now service connected). 

While the Veteran reported experiencing flare-ups at the September 2016 VA examination, he consistently denied the same throughout the entirety of the appeal period, including at the June 2016 VA examination and throughout his 2016 VA Forth Worth physical therapy visits. He also reported that his low back pain usually occurs at the end of the day, which he treats with Naproxen and Tylenol PM. Significantly, the July 2007, February 2013, June 2016, and September 2016 examiners all found that the Veteran was able to perform repetitive use testing without any loss of function or range of movement. Additionally, none of the examiners found evidence of ankylosis or incapacitating episodes. 

The Board finds that the recent lay statement regarding flare-ups does not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation. By the Veteran's own account, he is able to sit for about one hour before needing to stand up, which relieves his pain. Moreover, he reported during his January 2016 VA Forth Worth Chiropractor Consult that his leisure activities include gardening, fishing, hunting and working out-all of which require periods of standing, sitting, bending, lifting, pulling, or a combination of the above. In addition, recent Fort Worth VAMC physical therapy progress notes indicate the Veteran's pain levels (on a 0 to 10 scale) have markedly improved: January 8, 2016 (2/10); March 9 (4/10); March 16 (3/10-reported as dullness, not pain); March 23 (1/10); March 30 (0/10); April 6 (0/10); and April 13 (1/10). During these visits, the Veteran consistently reported noticing and feeling improvement and denied having any flare-ups or new symptoms. In fact, on March 30, 2016, the Veteran said he didn't notice the back pain anymore. Then on April 6, 2016, he reported noticing improvement when bench pressing at the gym. 

The September 2016 report of flare-ups is also inconsistent with the more probative evidence, including the Veteran's denial of flare-ups at the June 2016 VA examination (which produced the lowest ranges of motion to date), his denial of flare-ups in reports by his treating physical therapist and chiropractor, and his reported ability to lift and bench heavy weights at the gym. As previously noted, the June and September 2016 VA examiners took into account the Veteran's reported symptoms and did not find any additional loss of function or range of motion after repetitive testing, or any evidence of ankylosis or incapacitating episodes. Thus, even considering the Veteran's complaints, there is no objective evidence his symptoms effectively result in thoracolumbar spine flexion limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. For these reasons, the Board finds the DeLuca/Mitchell  factors provide no basis for assignment of a higher rating during this period for the Veteran's low back disability. See Deluca, 8 Vet. App. at 204-06; Mitchell, 25 Vet. App. at 38.

The Board recognizes that the Veteran believes he is entitled to a higher rating for his low back disability. But while he is competent to report pain levels and observable symptomatology, that is insufficient to show his low back disability manifested to a degree of 40 percent or more. Moreover, he is not competent to report matters that require special education, training and expertise, such as range of motion or functional loss testing. See Jandreau, 492 F.3d at 1376-77. Here, the July 2007, February 2013, June 2016, and September 2016 VA examiners all considered the Veteran's reported symptoms and found no additional functional loss or limitation of motion associated with the Veteran's condition. Therefore, the Board finds the objective medical evidence is more probative and credible than the lay evidence in determining that the Veteran's low back disability does not meet the criteria for a rating in excess of 20 percent. See Jandreau, 492 F.3d at 1376-77. 

It is important to note that the June and September 2016 examinations comply with the holding in Correia v. McDonald, 28 Vet. App. 158 (2016). In Correia, the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 4.59 as requiring examinations to include joint testing in both active and passive motion, in weight-bearing and non-weight bearing, and, when possible, of the opposite joint. Id. at 169-70; see also Barr, 21 Vet. App. 312 (holding that when VA provides an examination, it must be adequate). There is no opposite joint for the thoracolumbar spine; therefore, the Correia requirement is not at issue. Even so, the September 2016 examiner noted that the Veteran had pain with weight bearing. 

All potentially applicable diagnostic codes have been considered. See Schafrath, 1 Vet. App. at 593. The Board finds that Diagnostic Code 5237-5242 is the most favorable rating code for this period because he does not meet the criteria for a 20 percent rating when using the Incapacitating Episodes Formula. Specifically, the evidence does not show either a present diagnosis of IVDS or incapacitating episodes of at least two weeks but less than four weeks during the past 12 months. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula; see also id. at Note 1, 6. Thus, the Veteran benefits from a rating under Diagnostic Code 5237-5242. 

After a thorough review of the record, the Board finds that the preponderance of the evidence weighs against granting an increased rating for stage 1 (May 15, 2007, to April 1, 2009), stage 3 (June 8, 2016, to August 31, 2016), and stage 4 (September 1, 2016, thereafter). As a result, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the increased rating claim with respect to these periods must be denied. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 58.

III. Schedular and Extraschedular TDIU Considerations

The evidence of record raised a possible claim of entitlement to total disability based on individual unemployability (TDIU) due to the Veteran's service connected disabilities. After reviewing the evidence, the Board finds that entitlement to a schedular TDIU is not warranted. Furthermore, the evidence does not warrant referral to the Director of Compensation Service for consideration of an extraschedular TDIU.

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16. For a veteran to prevail on a claim for TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). "Substantially gainful employment" is employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides." Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). "Marginal employment shall not be considered substantially gainful employment." 38 C.F.R. § 4.16(a).

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements. If there is only one service connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more. 38 C.F.R. § 4.16(a).

Here, the Veteran is currently service connected for the following disabilities: (1) low back strain with DDD (rated as 20% disabling); (2) left sciatic nerve (rated as 20% disabling); (3) right sciatic nerve (rated as 10% disabling); (4) glaucoma (rated as 10% disabling); (5) hemorrhoids (rated as 0% disabling); (6) left deltoid residual scar from cut (rated as 0% disabling); and (7) residual scar from laceration to left index finger (non-dominant) (rated as 0% disabling), for a combined disability evaluation of 50 percent as of September 1, 2016 (previously 60 percent from June 8, 2016, through September 1, 2016). The facts show that the Veteran does not have a disability that is rated 60 percent or more. Moreover, even including the aforementioned increased ratings, the Veteran's combined total disability rating never exceeded 60 percent. Therefore, the schedular requirements for a TDIU are not met. 

Where schedular requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16(b). The Board does not have the authority to assign an extraschedular TDIU in the first instance. Id.; Bowling v. Principi, 15 Vet. App. 1, 10 (2001). In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator. See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present'") (internal citations omitted). When there is an approximate balance of positive and negative evidence regarding any material issue, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53. After careful consideration of the evidence, the Board finds that the weight of the competent and probative evidence indicates that the Veteran's service-connected disabilities do not prevent him from securing and following substantially gainful employment. 

The Board recognizes that recent medical examinations indicate that the Veteran is limited to some extent as a result of his service connected disabilities, the most significant of which are his low back and bilateral lower extremity radiculopathy disabilities. The Veteran was recently afforded VA examinations for his service connected disabilities in June and September 2016. According to the June 2016 VA Scars & Disfigurement Disability Benefits Questionnaire (DBQ) examination, the Veteran's residual scars on the left deltoid and left index finger are neither painful nor unstable. Moreover, the scars cause no functional loss or impact on the Veteran's ability to work. The June 2016 VA Eye Conditions DBQ notes the Veteran's 1991 diagnosis with high eye pressures, and subsequent laser and cataract surgery to correct the issues. During the examination, the examiner found the Veteran had excellent uncorrected vision of 20/20. The examiner also found no visual field loss, no loss of retinal nerve fibers, no decrease in visual acuity and no other visual impairments related to the Veteran's cataracts or glaucoma. Further, the examiner found no evidence of incapacitating episodes and opined that the Veteran's eye conditions do not impact his ability to work. The June 2016 Rectum & Anus Conditions DBQ reflects the Veteran's complaint of hemorrhoids and occasional rectal pain and bleeding (usually twice per year). The Veteran does not take medication for the condition, and treats flare-ups with sitz baths. The examiner noted mild symptoms and pain, when present, and found that the Veteran's condition did not impact his ability to work or occupational functioning. Together, the evidence shows these service connected disabilities do not impact the Veteran's ability to obtain or maintain substantially gainful employment. 

The Veteran's remaining disabilities are more limiting. The Veteran underwent a VA spine examination in July 2007. He presented with complaints of intermittent back pain with prolonged sitting, for which he treated with Tylenol PM. He denied having any restrictions on standing, walking, or climbing, and denied any weakness, fatigue, or significant flares of pain. He stated that he wore a lumbar support brace when doing any heavy lifting, and denied missing any work as a groundskeeper due to his back disability. He reported missing 9 days of work due to his non-service connected neck disability, however. 

In a February 2008 statement, the Veteran complained of excruciating pain and discomfort with sitting and standing which also interfered with his sleep and daily activities. Exercises, postural changes, and non-steroidal anti-inflammatory medications provided no relief. In his February 2009 substantive appeal, the Veteran stated that his back disability was capable of producing inflammation, fatigue, muscle spasms and back pain and that bending, twisting, and lifting worsened the pain. April, June and November 2009, as well as April 2010 Denver VAMC medical records show continued complaints of back pain; however, the Veteran denied any low back pain during those examination and reported that his low back pain usually occurred at the end of the day with some low back stiffness for which he took Naproxen or Tylenol. Thereafter, during a June 2011 Denver VAMC follow-up examination, the Veteran denied any back pain.

During the February 2013 Back Conditions DBQ, the Veteran complained of fairly constant pain with prolonged driving. He reported treating his back pain with Tylenol and Gabapentin, heat, ice, and a TENS unit. He denied any flare-ups of his back. 

According to the June 2016 Back Conditions DBQ, the Vet reported increased pain with bending, lifting, and prolonged standing and walking; however, he denied having any flare-ups. He also reported that he retired from his job as a groundskeeper in 2011, as a result of his back pain. As previously noted, the examiner found abnormal range of motion, but found no additional loss of function or range of motion due to pain after repetitive testing. The examiner also found evidence of radiculopathy, more prominent in the right lower extremity. 

On examination, the Veteran exhibited mild constant pain and mild numbness in the right lower extremity but none in the left, and moderate intermittent pain and moderate parasthesias and/or dysthesias in the right lower extremity, but none in the left. The overall severity of his radiculopathy was moderate for the right and nothing for the left. On these facts, the examiner noted the Veteran is unable to engage in his preferred career in grounds maintenance due to his inability to engage in heavy, moderate or light manual labor and inability to drive a tractor over landscaped terrain. However, the examiner noted that the Veteran is able to work in an office environment and perform most tasks which do not require prolonged standing and walking. The examiner did not define what constituted prolonged standing and walking, but the Veteran has previously reported that he begins to experience increased pain after sitting for more than one hour which he can relieve by standing up. 

During the September 2016 Back Conditions DBQ, the Veteran reported flare-ups, increased pain, lower extremity radiculopathy, stiffness and weakness. Again, the Veteran exhibited abnormal range of motion, although to a lesser degree. The examiner found normal muscle strength, no evidence of muscle atrophy, and no evidence of ankylosis or IVDS. The examiner also found evidence of radiculopathy; albeit, more severe on the left lower extremity, rather than the right. The examiner found no evidence of any constant pain in either lower extremity, but found evidence of mild intermittent pain, mild numbness and mild parasthesias and/or dysthesias in the left lower extremity. Overall, the examiner rated the Veteran's radiculopathy as moderately severe in the left lower extremity, and mild in the right. On these facts, the examiner found that the Veteran can perform activities of daily living, but cannot work in his preferred trade as a groundskeeper because his low back disability would limit his ability to perform repetitive heavy lifting, pushing or pulling, and prolonged sitting.

As previously noted, the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See 38 C.F.R. § 4.16(a); Van Hoose, 4 Vet. App. at 363. Altogether, the evidence does not show an impairment so severe that it is impossible for the Veteran to follow a substantially gainful occupation. By the Veteran's own account, he is able to sit for about one hour before needing to stand up, which relieves his pain. Moreover, he reported during his January 2016 VA Forth Worth Chiropractor Consult that his leisure activities include gardening, fishing, hunting and working out-all of which require periods of standing, sitting, bending, lifting, pulling, or a combination of the above. Furthermore, recent Fort Worth VAMC physical therapy progress notes indicate the Veteran's pain levels (on a 0 to 10 scale) have markedly improved: January 8, 2016 (2/10); March 9 (4/10); March 16 (3/10-reported as dullness, not pain); March 23 (1/10); March 30 (0/10); April 6 (0/10); and April 13 (1/10). During these visits, the Veteran consistently reported noticing and feeling improvement and denied having any flare-ups or new symptoms. In fact, on March 30, 2016, the Veteran said he didn't notice the back pain anymore. Then on April 6, 2016, he reported noticing improvement when bench pressing at the gym.

Here, multiple examiners have opined that the Veteran is capable of performing sedentary work that does not involve repetitive heavy lifting, pushing and pulling, or prolonged sitting and standing. The Board agrees and believes that the Veteran is both capable of obtaining and maintaining such a position. The Veteran's records show that he was a nuclear craftsman with the United States Air Force for over 15 years and a munitions systems specialist for 4 years. During this time, he proved himself and received supervisory training. After a lengthy career in the military, the Veteran enrolled at the University of Colorado where he obtained a horticultural degree. Subsequently, he was hired by the University as a groundskeeper where he remained until 2011. The evidence suggests that, with the Veteran's combination of education and skills, including technical, analytical, detail oriented, time management, and organizational skills, he can obtain a meaningful position in an office environment. 

For the aforementioned reasons, the Board finds that the evidence does not warrant referral to the Director of Compensation Service for consideration of an extraschedular TDIU.



IV. Other Extraschedular Considerations

The Board has considered whether referral for an "extraschedular" rating is warranted and finds that it is not. In order to determine whether a Veteran is entitled to an extraschedular rating, the Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1). The evidence must show: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Here, the requisite first element is not met. The applicable rating code already contemplates problems with lifting, bending, walking, sitting and standing. Also, as previously discussed, the Veteran is not as limited in these respects as to create an "exceptional case." Indeed, the Veteran's Fort Worth physical therapy records show he is capable of lifting and benching heavy weights at the gym. Accordingly, the Board finds referral for consideration of an extraschedular rating is not warranted because manifestations of the Veteran's disabilities are considered by the schedular rating assigned. 38 C.F.R. § 3.321; Thun, 22 Vet. App. at 115.


ORDER

Entitlement to an increased rating in excess of 10 percent between May 15, 2007, and April 1, 2009, for a low back disability is denied. 

Entitlement to an increased rating in excess of 40 percent between June 8, 2016, and September 1, 2016, for a low back disability is denied.

Entitlement to an increased rating in excess of 20 percent from September 1, 2016, for a low back disability is denied.

Entitlement to TDIU is denied.
REMAND

In July 2016, the Board remanded this matter for further development consistent with the terms of the April 2016 JMPR. Thereafter, the Veteran received a VA examination in September 2016 and additional records were obtained. The September 2016 examiner found, in relevant part, evidence of muscle spasms, localized tenderness, and scoliosis (i.e., abnormal spinal contour). The examiner concluded that the scoliosis was not due to the muscle spasms or localized tenderness, but did not provide an adequate rationale for his conclusion. In addition, the examiner noted that the Veteran has lower back associated muscle spasms causing gait issues (perhaps as reported by the Veteran), but also concluded that the Veteran's muscle spasms do no result in abnormal gait. As a result, a new (and clarifying) VA opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1. Obtain a new medical opinion to determine the nature and etiology of the Veteran's abnormal spinal contour noted in the April 2009 x-ray and September 2016 VA examination. The examiner must review the claims file and must note that review in the report. The examiner should clearly set forth the rationale for all opinions expressed. A new examination of the Veteran is not required unless deemed necessary by the examiner assigned to this case.  The examiner should provide the following opinion:

a. Since May 2007, has the Veteran evidenced muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis? If so, specify the records on which your determination is based. 

b. Is it at least as likely as not (50% probability or greater) that the "[n]ew mild levoconvex curvature" noted in the April 2009 x-ray is due to severe muscle spasms or guarding caused by the Veteran's service connected low back disability? 

c. Is it at least as likely as not (50% probability or greater) that the lumbar scoliosis noted in the September 2016 VA examination is due to severe muscle spasms or guarding caused by the Veteran's service connected low back disability?

If a rationale cannot be provided without resort to mere speculation, the examiner should fully discuss why this is the case and identify what additional evidence, if any, would allow for a more conclusive opinion.  

2. Then, readjudicate the remanded issue on appeal. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for a response. After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The clinician should avoid the use of vague, conclusory or equivocal language. The Court has repeatedly held that medical opinions expressed in terms of "may," or "could be" are too speculative to be of probative value. See, e.g., Warren v. Brown, 6 Vet. App. 4, 6 (1993) (finding physician's statement that the Veteran's psychiatric disorder "could have been" caused by active service was too speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (stating that a medical opinion expressed in terms of "may" also implies "may not"). If any of the requested opinions cannot be provided without resorting to speculation, you should explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, limits of medical knowledge, etc.). See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

The term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's opinion, it is as medically sound to find in favor of the examiner's conclusion as it is to find against it.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


